Opinion issued June 27, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00495-CR
____________

TREMAINE IKKI JOHNSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 13
Harris County, Texas
Trial Court Cause No. 1100346



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on February 13, 2002.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore March 15, 2002, 30 days after
sentencing.  See Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on April 11,
2002, 27 days after the deadline.
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Schneider, and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.